Citation Nr: 0121957	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  97-29 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an award of educational assistance benefits 
under Chapter 35, Title 38, United States Code, for 
enrollment prior to October 31, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from January 1966 to October 
1973.  The appellant is the veteran's son.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 1996 determination, in which the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO) denied the appellant retroactive Chapter 35 benefits for 
enrollment pursued prior to October 31, 1994.  The Board 
affirmed the RO's denial in August 1999. 

The appellant appealed the Board's August 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court).  Based on a Joint Motion for Remand and to Stay 
Further Proceedings (joint motion) dated November 2000, the 
Court vacated and remanded the Board's decision for 
readjudication pursuant to the Veterans Benefits and Health 
Care Improvement Act of 2000.  


REMAND

The basic facts in this case are not in dispute.  The 
appellant's father, the veteran, had active service from 
January 1966 to October 1973.  In September 1995, the RO 
awarded the veteran a combined evaluation of 100 percent for 
service-connected disabilities, effective from August 14, 
1991, thereby establishing the appellant's eligibility for 
Chapter 35 benefits.  

On October 31, 1995, the RO received the appellant's VA Form 
22-5490 (Application for Survivors' and Dependents' 
Educational Assistance).  By letter dated February 1996, the 
RO notified the appellant that he was entitled to pursue a 
program of education pursuant to the Chapter 35 program, but 
that retroactive benefits were not payable for enrollment 
pursued prior to October 31, 1994, one year before the 
receipt date of his application.  This appeal ensues from 
that determination.

The issue before the Board is whether the appellant, whose 
eligibility for Chapter 35 benefits derives from his status 
as a child of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability, see 
38 U.S.C.A. 
§ 3501(a)(1)(A)(ii) (West 1991); 38 C.F.R. § 
21.3021(a)(1)(iii) (2000), is entitled to a retroactive 
payment of Chapter 35 benefits for enrollment pursued prior 
to October 31, 1994.  The Board denied the appellant this 
benefit in August 1999 based on rationale that was then 
valid, but upon which, due to a recent change in the law, the 
Board may no longer rely.  Specifically, the Board found 
that, because the RO received the appellant's application for 
educational assistance benefits on October 31, 1995, payment 
of such benefits prior to October 31, 1994, one year before 
the application was received, was legally precluded. 

The appellant appealed the Board's August 1999 decision to 
the Court, and on November 1, 2000, while his appeal was 
pending, Congress revised the law governing, in pertinent 
part, effective dates for awards of Chapter 35 benefits.  See 
Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000).  
This Act appears to favor the appellant because it allows, 
provided other criteria are met, the RO to consider an 
application for Chapter 35 benefits as having been filed on 
an applicant's eligibility date for Chapter 35 benefits, 
which, in this case, is August 14, 1991.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not yet 
considered the appellant's claim pursuant to the 
aforementioned Act.  To ensure that the appellant is afforded 
due process of law, the RO should take such action on Remand. 

In addition, the RO should comply with all notification and 
assistance requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), which was also passed while the appellant's 
appeal was pending.  The VCAA enhances the VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-
5107, 5126).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

This case is REMANDED to the RO for the following 
development:

1.  The RO should undertake any action 
that is necessary to comply with the 
notification and assistance requirements 
of the VCAA.

2.  The RO should then readjudicate the 
appellant's claim pursuant to the 
Veterans Benefits and Health Care 
Improvement Act of 2000.  In so doing, 
the RO should respond to all arguments 
addressed by the appellant and his 
representative.  If the RO affirms its 
prior denial, it should provide the 
appellant and his representative a 
supplemental statement of the case, which 
includes all laws and regulations 
applicable to this claim, and afford them 
an opportunity to respond thereto before 
the claim is returned to the Board for 
additional review.

The purpose of this REMAND is to afford the appellant due 
process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.  The veteran 
is free to submit any additional evidence and argument he 
desires to have considered in connection with his current 
appeal; however, no action is required until he is otherwise 
notified.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




